           Case 2:13-cv-00777-BJR Document 158 Filed 03/02/21 Page 1 of 4



 1
                                              THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9
     COINLAB, INC., a Delaware Corporation,         Case No. 2:13-cv-00777-BJR
10
            Plaintiff,                              NOTICE OF APPEARANCE OF
11                                                  COUNSEL
            v.
12

13   MT. GOX KK, a Japanese corporation and
     TIBANNE KK, a Japanese corporation,
                                                    (Clerk’s Action Required)
14
            Defendants/Counterclaim-Plaintiffs,
15
            v.
16
     COINLAB, INC., a Delaware Corporation,
17
            Counterclaim-Defendant.
18

19   TO: THE CLERK OF THE COURT:
20   AND TO: ALL PARTIES THROUGH THEIR COUNSEL OF RECORD:
21       PLEASE TAKE NOTICE that Brian D. Buckley of Fenwick & West LLP hereby
22   appears as counsel of record for Defendant Mt. Gox KK in this action.
23       All further notices and pleadings with regard to this action, except original process, are
24   to be served upon the undersigned appearing counsel of record.
25       This case is currently stayed (see Dkt. No. 123) and this notice is therefore timely under
26   Local Rule 83.2(b).
27

28
     NOTICE APPEARANCE OF COUNSEL – 1                                  FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                       1191 SECOND AVENUE, 10TH FLOOR
                                                                        SEATTLE, WASHINGTON 98101
                                                                         telephone (206) 389-4510
                                                                          facsimile (206) 389-4511
          Case 2:13-cv-00777-BJR Document 158 Filed 03/02/21 Page 2 of 4



 1       Dated this 2nd day of March, 2021.
 2                                    FENWICK & WEST LLP
 3
                                      By: s/ Brian D. Buckley
 4
                                          Brian D. Buckley, WSBA No. 26423
 5                                        1191 Second Avenue, 10th Floor
                                          Seattle, WA 98101
 6                                        Phone: 206-389-4510
                                          Fax:     206-389-4511
 7                                        Email: bbuckley@fenwick.com
 8                                            Appearing Attorney for Defendant and
                                              Counterclaimant Mt. Gox KK
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE APPEARANCE OF COUNSEL – 2                                FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                     1191 SECOND AVENUE, 10TH FLOOR
                                                                      SEATTLE, WASHINGTON 98101
                                                                       telephone (206) 389-4510
                                                                        facsimile (206) 389-4511
           Case 2:13-cv-00777-BJR Document 158 Filed 03/02/21 Page 3 of 4



 1                                 CERTIFICATE OF SERVICE
 2        I hereby certify that on March 2, 2021, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4 the email addresses denoted on the attached Electronic Mail Notice List, and I hereby certify

 5 that I have mailed the foregoing document or paper via overnight courier to the non-CM/ECF

 6 participants indicated below.

 7        I certify under penalty of perjury under the laws of the United States of America that
 8 the foregoing is true and correct.

 9    Edgar Guy Sargent                                     By E-Service
      Floyd G. Short                                        United States Mail, First Class
10                                                          By Messenger
      Lindsey N. Godfrey-Eccles
                                                            By Facsimile
11    Susman Godfrey LLP                                    By Overnight Courier
      1201 Third Ave., Suite 3800                           By Email
12    Seattle, WA 98101
      Tel: 206-516-3880
13    Email: esargent@susmangodfrey.com
14            fshort@susmangodfrey.com
              lngodfrey@susmangodfrey.com
15
      Attorneys for Plaintiff and Counter
16    Defendant CoinLab, Inc.
17                                                          By E-Service
      Roger M. Townsend
      BRESKIN JOHNSON & TOWNSEND PLLC                       United States Mail, First Class
18                                                          By Messenger
      111 Third Avenue, Suite 2230
                                                            By Facsimile
19    Seattle, WA 98101                                     By Overnight Courier
      Ph: (206)652-8660                                     By Email
20    Fax: 206-652-8290
      Email: rtownsend@bjtlegal.com
21

22    Attorney for Plaintiff CoinLab, Inc.

23

24

25

26

27

28
     NOTICE APPEARANCE OF COUNSEL – 3                                FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                     1191 SECOND AVENUE, 10TH FLOOR
                                                                      SEATTLE, WASHINGTON 98101
                                                                       telephone (206) 389-4510
                                                                        facsimile (206) 389-4511
          Case 2:13-cv-00777-BJR Document 158 Filed 03/02/21 Page 4 of 4



 1   Mark Karpeles                                  By E-Service
     Tibanne KK                                     United States Mail, First Class
 2   Level 15-F, Cerulean Tower                     By Messenger
                                                    By Facsimile
 3   26-1 Sakuragaoka-cho                           By Overnight Courier
     Shibuya-ku, TOKYO 150-8512, JAPAN              By Email
 4   Tel: 81 3 4520 6200
     Email: mark@tibanne.com
 5
     Defendant/Counterclaimant
 6
     Tibanne KK, Pro Se
 7

 8                                FENWICK & WEST LLP

 9
                                  By: s/ Brian D. Buckley
10                                   Brian D. Buckley, WSBA No. 26423
                                     1191 Second Avenue, 10th Floor
11                                   Seattle, WA 98101
                                     Phone: 206-389-4510
12                                   Fax: 206-389-4511
                                     Email: bbuckley@fenwick.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE APPEARANCE OF COUNSEL – 4                       FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                            1191 SECOND AVENUE, 10TH FLOOR
                                                             SEATTLE, WASHINGTON 98101
                                                              telephone (206) 389-4510
                                                               facsimile (206) 389-4511
